1
2
3
                                                                       JS-6
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     DANIEL KIM, an individual; and THE         )     Case No.: 8:19-cv-00755 JVS (FFM)
11   LAW OFFICES OF DANIEL KIM,                 )     Honorable James V. Selna
12   CORPORATION, a California                  )
     corporation,                               )
13
                                                )     ORDER VACATING ALL
14                Plaintiffs,                   )     PENDING DEADLINES
15         vs.                                  )
                                                )
16   DANIEL Y. KIM dba THE LAW                  )
17   OFFICES OF DANIEL KIM, an                  )
     individual; and THE LAW OFFICES            )
18
     OF DANIEL Y. KIM, A                        )
19   PROFESSIONAL LAW                           )
20   CORPORATION                                )
                                                )
21           Defendants                         )
22   AND RELATED COUNTERCLAIM                   )
23
           Having reviewed the Joint Notice of Settlement and Request for Order
24
     Vacating All Pending Deadlines submitted by Plaintiffs Daniel Kim and The Law
25
     Offices of Daniel Kim, Corporation, and Defendants Daniel Y. Kim and The Law
26
     Offices of Daniel Y. Kim, APLC (collectively, the “Parties”) and with good cause
27
     appearing:
28


                                                -1-
                                Order Vacating All Pending Deadlines
1          IT IS HEREBY ORDERED that all proceedings and deadlines in this
2    action are vacated.
3          IT IS FURTHER ORDERED that the Parties shall file a joint report on the
4    status of this action if a stipulated permanent injunction and request for dismissal
5    have not been filed with the Court within thirty (30) days from the date of this
6    Order.
7          IT IS SO ORDERED.
8
9    Dated: January 30, 2020
10                                                     Honorable James V. Selna
11                                                     United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
                                 Order Vacating All Pending Deadlines
